FILED
                            NOT FOR PUBLICATION                              OCT 22 2013
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10614

               Plaintiff - Appellee,
                                                  D.C. No. 2:12-cr-00160-GMN
  v.

NATHAN ELI THOMAS,                                MEMORANDUM *
               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Nathan Eli Thomas appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

two counts of bank robbery, in violation of 18 U.S.C. § 2113(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Thomas argues that the district court took “insufficient notice of substantial

mitigating factors such as [his] skill as a musician, his reputation in the community


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as a kind, non-violent person, and the role of substance abuse in the commission of

the offense.” He further contends that the court failed to “address the fact that [he]

will not receive the full benefits of [the Bureau of Prisons’] residential drug

treatment program.” We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 & n.3 (9th Cir. 2010), and find none.

The record reflects that the court considered and addressed Thomas’s mitigating

arguments and concluded that they did not warrant a lower sentence.

      In a related vein, Thomas argues that the district court “unduly discounted

[his] history and characteristics, his talents as a person and musician, and his strong

prospects for rehabilitation” in selecting a sentence. “The weight to be given the

various factors in a particular case is for the discretion of the district court,” United

States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009), and the court did

not abuse its discretion here. The 48-month sentence is substantively reasonable in

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) factors. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                     12-10614